Citation Nr: 0011076	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the sacrum, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for loss of use of the 
left foot, with foot drop as secondary to the service-
connected low back disability as a result of fractured 
sacrum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1966 to 
May 1969 and from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the veteran's claims.


REMAND

Upon preliminary review of the claims file, the Board notes 
that in the veteran's substantive appeal, dated in March 
1997, he stated that he wished to have a VA hearing at the 
RO.  It is unclear from this submission whether the veteran 
would like to have a videoconference Board hearing, Travel 
Board hearing or hearing before a local hearing officer.

In an April 1997 submission, the veteran stated that he 
wished to postpone his hearing because he wished to have 
another VA examination first.  He did not, however, indicate 
that he no longer wished to have a hearing at all.

A December 1998 form, signed by the veteran's service 
representative, states that the RO should not schedule a 
personal hearing at this time.  However, in its April 2000 
informal hearing presentation, the veteran's representative 
states that the veteran did not withdraw his request for a 
personal hearing.  The Board also notes that where a veteran 
has requested a hearing, the request may be withdrawn only by 
the veteran or by the representative with the veteran's 
consent.  38 C.F.R. § 20.702(e).  In this case, consent by 
the veteran for withdrawal of the hearing request is not 
evident in the file.  Moreover, the more recent submission by 
the veteran's representative indicates that the request for 
hearing has not been withdrawn.

In written argument (informal hearing presentation) dated in 
April 2000, the veteran's representative correctly notes that 
the veteran filed a timely Notice of Disagreement (NOD) with 
the RO's October 1993 decision granting service connection 
and assigning a noncompensable rating for his low back 
disability and denying service connection for a herniated 
muscle of the left leg, and that the RO failed to issue a 
Statement of the Case (SOC).  The Board notes that, in a 
March 1994 letter, the RO informed the veteran that it had 
received additional evidence and a new decision on these 
claims was pending; the RO instructed the veteran to appeal 
the decision if it remained unfavorable to him.  An RO 
decision shortly thereafter, in June 1994, assigned a 20 
percent rating for the veteran's low back disability, 
effective from the date of receipt of the original claim for 
service connection (May 6, 1993), and confirmed its earlier 
denial of service connection for the left leg disability.  No 
further correspondence was received from the veteran until 
August 1996, when he filed his current claim for a rating in 
excess of 20 percent for his low back disability.  

The Board finds that, since the veteran did not respond to 
the RO's request to indicate if he disagreed with the June 
1994 decision that granted a 20 percent rating for his low 
back disability, the issue of the proper initial rating for 
his low back disability was withdrawn from appellate status 
and, therefore, an SOC was not required.  That is, while the 
maximum schedular rating had not been assigned, the veteran's 
failure to respond to the 1994 RO letter effectively 
indicated his satisfaction with the grant of the 20 percent 
rating, thereby withdrawing the claim.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  However, as the Board considers the 
December 1993 written argument to be an NOD with respect to 
the claim for service connection for a herniated muscle of 
the left leg pursuant to 38 C.F.R. § 20.201 (1999), on 
remand, the RO must issue to the veteran an SOC with respect 
to this matter.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999). 
  
In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should issue the veteran a 
Statement of the Case with respect to his 
claim of entitlement to service 
connection for a herniated muscle of the 
left leg, which was denied by the RO in 
October 1993, to include notification of 
the need to timely file a substantive 
appeal to perfect his appeal on this 
issue.

2.  The RO should contact the veteran to 
clarify the type of hearing (local 
hearing officer, Board videoconference, 
or Travel Board) that the veteran 
desires.  The RO should schedule the 
veteran for the appropriate hearing.  
After the hearing is held, a copy of the 
hearing transcript should be associated 
with the file.

3.  After completion of the above, the RO 
should readjudicate the veteran's claims 
for a rating in excess of 20 percent for 
his low back disability and secondary 
service connection for a left foot 
disability.  If any part of the decision 
remains adverse to the veteran, both he 
and his service representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  The 
case should thereafter be returned to the 
Board for further appellate review.

The purpose of this REMAND is to afford the veteran his 
procedural rights, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


